Opinion by
Rice, P. J.,
The same question is raised in this case as in No. 231, April term, 1900. For the reasons given in the opinion filed in that case the decree of April, 1900, discharging the rule to show cause why the execution should not be set aside is affirmed and the appeal dismissed at the costs of the appellant, without prejudice, however, to his right to move the court below to stay execution and to set up the defense now urged upon the trial of the sci. fa. as provided in the Act of May 19, 1887, P. L. 132.